     Case 4:19-mj-07189-N/A-LAB Document 6 Filed 03/01/19 Page 1 of 1



 1   ELIZABETH A. STRANGE
     First Assistant United States Attorney
 2   District of Arizona
     RUI WANG
 3   Assistant U.S. Attorney
     Arizona State Bar No. 024184
 4   United States Courthouse
     405 W. Congress Street, Suite 4800
 5   Tucson, Arizona 85701
 6   Attorneys for Plaintiff

 7                       IN THE UNITED STATES DISTRICT COURT

 8                             FOR THE DISTRICT OF ARIZONA

 9   United States of America,

10                          Plaintiff,                       19-mj-07189-N/A-LAB
             v.
11
     Ammon Joseph Ross Williams,                            NOTICE OF HEARING
12
                           Defendant.
13
14         PLEASE TAKE NOTICE that the video depositions of Julio Cesar Soto-Perez and
15   Juan Rafael-Linares, are currently scheduled for Monday, March 25, 2019, starting at 1:00
16   p.m., in Suite 4700, Grand Jury Room, 4th floor of the United States District Courthouse,
17   405 West Congress Street, Tucson, Arizona 85701.
18         DATED this 1st day of March, 2019.

19                                            ELIZABETH A. STRANGE
                                              First Assistant United States Attorney
20                                            District of Arizona
21                                            s/Rui Wang
                                              RUI WANG
22                                            Assistant U.S. Attorney
23   Copy of the foregoing served electronically or
     by other means this 1st day of March, 2019, to:
24
     David Lipartito, Esq.
25   Mark Willimann, Esq.
     BP Prosecution – Michael Ludu
26   U.S. Marshal’s Service
     Ref. Mag. Judge - LAB
27
28
